NOT FOR PUBLICATION

                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE
__________________________________
                                    :
DANIELLE LYN ANTONELLI,             :
                                    :
            Plaintiff,              :
                                    :      Civil No. 19-16962 (RBK/AMD)
            v.                      :
                                    :      OPINION
GLOUCESTER COUNTY HOUSING           :
AUTHORITY, et al.                   :
                                    :
            Defendants.             :
__________________________________ :

KUGLER, United States District Judge:

        This matter comes before the Court on Plaintiff Danielle Lyn Antonelli’s in forma pauperis

(“IFP”) Complaint (Doc. No. 1 (“Compl.”)). Plaintiff alleges that Defendants Gloucester County

Housing Authority (“GCHA”), Jessica Laine, Morgan Cox, and Walter Norris have violated a host

of her federal rights by first downgrading and then terminating her housing subsidy voucher. For

the reasons set forth below, Plaintiff’s Complaint is DISMISSED IN PART.

I.      BACKGROUND

        A. Factual Background

        Plaintiff’s handwritten Complaint is occasionally vague and hard to parse, but the Court

has done its best to piece together Plaintiff’s allegations. Plaintiff alleges that she has a disability

and is the parent of three children. Compl. at 3–4. At some point in the past, she resided in a three-

bedroom handicap unit with her children. Compl. at 3. However, at a subsequent point, Plaintiff

applied for a Section 8 housing choice voucher from the GCHA, which she wished to use to obtain




                                                   1
a new three-bedroom unit. Id. Plaintiff entered into a housing contract for year in a unit in

Glassboro, after which she could move elsewhere. Id.

       Later, Plaintiff’s Section 8 voucher was downgraded, and as a result she was unable to

obtain a unit with a bedroom for her son. Id. She applied to the GCHA for a hearing to protest the

downgrading of her voucher and submitted documents to substantiate her claim for a three-

bedroom apartment. Id. It is unclear if GCHA held the requested hearing, but Plaintiff alleges that

GCHA then used “threat, duress, and coercion” to make her sign a repayment agreement for having

her child. Id. Plaintiff then remained in the Glassboro unit for a year. Id.

       Plaintiff alleges that she is a victim of domestic violence, and it seems that this abuse has

been going on for an extended period of time. Compl. at 4. Following an incident of domestic

violence, Plaintiff applied to the GHCA for an emergency transfer and relocation to a new unit.

Compl. at 3. However, GHCA failed to accommodate that transfer. Id. Indeed, Plaintiff alleges

that on June 26, 2019, she received a letter from the GHCA terminating her Section 8 benefits due

to these domestic violence incidents. Id. On July 30, 2019, Plaintiff applied for a hearing from

GHCA.1 Id. Further, Plaintiff alleges that Defendants Jessica Lane, Morgan Cox, and Walter

Norris are employees of the GHCA and played an active role in this series of events. Id.

       Due to the termination of her Section 8 voucher, Plaintiff and her children are now

homeless. Id. Plaintiff alleges that due to Defendants’ actions she is currently suffering from post-

traumatic stress disorder and other forms of emotional distress. Id. As such, she is seeking

compensatory and punitive damages. Id.




1
 The Complaint is unclear as to what happened after Plaintiff requested this hearing. Plaintiff
does allege that she was denied a fair hearing but does not specify if she is referencing the
hearing she requested in July 2019 or the hearing she previously requested after the downgrading
of her Section 8 voucher.


                                                  2
        Plaintiff filed her Complaint and Application to Proceed IFP on August 20, 2019. Id. The

Court granted her Application to Proceed IFP on August 22, 2019, and authorized service of the

Complaint. Doc. No. 2. The Court now completes its screening of Plaintiff’s Complaint pursuant

to 28 U.S.C. § 1915(e)(2)(B).

        B. The Housing Choice Voucher Program

        Plaintiff’s Complaint focuses on adverse actions taken by GCHA in relation to Plaintiff’s

Section 8 housing choice voucher. Compl. at 3. Although there are many different programs

colloquially referred to as “Section 8,” Plaintiff’s reference to a “housing choice voucher” leads

the Court to conclude that she is a participant in the Housing Choice Voucher Program (“HCVP”),

set forth at 42 U.S.C. § 1437f(o). Under the HCVP, the Federal Department of Housing and Urban

Development (“HUD”) provides local public housing agencies (“PHAs”) with federal funds,

which the local agencies then use to subsidize rents for low-income tenants residing in privately

owned units. 42 U.S.C. § 1437(o). Importantly, the onus is on the program participant to find a

unit, rather than on the PHAs. See 24 C.F.R. § 982.302(a) (“When a family is selected, or when a

participant family wants to move to another unit, the PHA issues a voucher to the family. The

family may search for a unit.”); Louis v. NYC Housing Auth., 152 F. Supp. 3d 143, 153 (S.D.N.Y.

2016) (“[T]he benefits of the Section 8 program . . . do not include the provision of housing.”);

Liberty Resources, Inc. v. Phila. Housing Auth., 528 F. Supp. 553, 568 (E.D. Pa. 2007) (“HCVP

does not offer participants a place to live as a benefit. HCVP is not responsible for locating

participant housing.” (footnote omitted)).

II.     LEGAL STANDARD

        District courts must review IFP complaints and sua sponte dismiss any action or appeal

that “(i) is frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii)




                                                   3
seeks monetary relief against a defendant who is immune from such relief.” 28 U.S.C.                   §

1915(e)(2)(B). “Whether a complaint should be dismissed under § 1915 because it fails to state a

claim is assessed under the same standard as a motion to dismiss pursuant to Fed.R.Civ.P.

12(b)(6).” Rhodes v. Maryland Judiciary, 546 F. App’x 91, 93 (3d Cir. 2013).

          When evaluating a 12(b)(6) motion to dismiss, “courts accept all factual allegations as true,

construe the complaint in the light most favorable to the plaintiff, and determine whether, under

any reasonable reading of the complaint, the plaintiff may be entitled to relief.” Fowler v. UPMC

Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (quoting Phillips v. Cty. of Allegheny, 515 F.3d 224,

233 (3d Cir. 2008)). A complaint survives a motion to dismiss if it contains sufficient factual

matter, accepted as true, to “state a claim to relief that is plausible on its face.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007). It is not for courts to decide at this point whether the non-

moving party will succeed on the merits, but “whether they should be afforded an opportunity to

offer evidence in support of their claims.” In re Rockefeller Ctr. Props., Inc. Sec. Litig., 311 F.3d

198, 215 (3d Cir. 2002). While “detailed factual allegations” are not necessary, a “plaintiff’s

obligation to provide the grounds of his entitle[ment] to relief requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Twombly,

550 U.S. at 555 (internal quotations omitted); see also Ashcroft v. Iqbal, 556 U.S. 662, 678–79

(2009).

          As Plaintiff is proceeding pro se, the Court is mindful of its “duty to construe [the]

pleadings liberally and apply the applicable law, irrespective of whether [plaintiff has] mentioned

it by name.” Rose v. Ortiz, No. 14-1738 (CCC), 2015 WL 9216589, at *1 (D.N.J. Dec. 16, 2015)

(citing Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 244 (3d Cir. 2013)).

III.      JURISDICTION




                                                   4
          Plaintiff brings suit under a wide variety of federal laws, including: (1) Section 504 of the

Rehabilitation Act of 1973 (“Rehabilitation Act”), 29 U.S.C. § 794; (2) Title II of the Americans

with Disabilities Act (“ADA”), 42 U.S.C. § 12131 et seq.; (3) the Fair Housing Act of 1968

(“FHA”), as amended, 42 U.S.C. § 3601 et seq.; (3) Title VI of the Civil Rights Act of 1964 (“Title

VI”), 42 U.S.C. § 2000d et seq.; (4) the Health Insurance Portability and Accountability Act

(“HIPAA”); (4) 41 U.S.C § 6503; and (6) 18 U.S.C. § 1341. As such, the Complaint successfully

invokes federal question jurisdiction under 28 U.S.C. § 1331.

IV.       DISCUSSION

          Plaintiff’s Complaint is brief, but dense. Plaintiff appears to reference three distinct events

as providing a basis for relief: (1) the initial downgrading of Plaintiff’s HCVP voucher that meant

that she was unable to secure a unit with a bedroom for her son; (2) the GCHA’s failure to relocate

her in response to the domestic violence committed against her; and (3) the termination of her

HCVP voucher in June 2019 that resulted in her present homelessness. The Court begins by

analyzing these events under Plaintiff’s causes of action rooted in disability discrimination, namely

the Rehabilitation Act, the ADA, and FHA. Next the Court turns to Plaintiff’s claims of sex

discrimination under the FHA. After addressing these claims, the Court addresses Plaintiff’s claim

of racial discrimination under Title VI. Finally, the Court discusses Plaintiff’s remaining assorted

claims.

          A. Rehabilitation Act and ADA

          Section 504 of the Rehabilitation Act provides that an individual with disabilities “shall

[not], solely by reason of her or his disability, be excluded from the participation in, be denied the

benefits of, or be subject to discrimination under any program or activity receiving Federal

financial assistance.” 29 U.S.C. § 794(a). Title II of the ADA extends these protections to all state




                                                    5
and local government activities, providing that “no qualified individual with a disability shall, by

reason of such disability, be excluded from participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subjected to discrimination by any such entity.” 42

U.S.C. § 12132. Due to their similar language and purpose, courts generally interpret and apply

these statutes in lockstep. See Yeskey v. Commonwealth of Pa. Dep’t of Corr., 118 F.3d 168, 170

(3d Cir. 1997) (noting that “Congress has directed that Title II of the ADA be interpreted in a

manner with Section 504 [of the Rehabilitation Act]”).

        In order to prevail on either her Rehabilitation Act or her ADA claim, Plaintiff must show

that: (1) she has a disability; (2) was otherwise qualified to participate in a government program;

and (3) “was denied the benefits of the program or was otherwise subject to discrimination because

of her disability.” Chambers ex rel. Chambers v. Sch. Dist. Of Phila. Bd. Of Educ., 587 F.3d 176,

189 (3d Cir. 2009) (citing Nathanson v. Med. Coll. Of Pa., 926 F.2d 1368, 1380 (3d Cir. 1991)).

If a plaintiff cannot make out this prima facie case of discrimination, her claim fails. See Liberty

Resources, Inc., 528 F. Supp. At 565 (analyzing claims of discrimination on the basis of disability

under Rehabilitation Act and ADA).

        Further, because Plaintiff is only seeking damages as relief, she must show that Defendants

intentionally discriminated against her on the basis of her disability. S.H. ex rel. Durrell v. Lower

Merion Sch. Dist., 729 F.3d 248, 262 (3d Cir. 2013) (finding that plaintiffs seeking compensatory

damages under the Rehabilitation Act or the ADA must allege intentional discrimination). In the

Third Circuit, plaintiffs may succeed on intentional discrimination claims if they demonstrate that

the defendants acted with deliberate indifference, meaning “both (1) knowledge that a harm to a

federally protected right is substantially likely, and (2) a failure to act upon that likelihood.” Id. at




                                                   6
263 (internal quotation omitted). Further, “deliberate indifference must be a deliberate choice,

rather than negligence or bureaucratic inaction.” Id. (internal quotation omitted).

       Plaintiff’s claims under the Rehabilitation Act and the ADA fail because Plaintiff does not

sufficiently connect the dots between her alleged harm and her disability. In the first part of her

Complaint, Plaintiff alleges that her HCVP voucher was downgraded, preventing her from

obtaining a unit with a bedroom for her son. While it is easy to see how such a situation may have

been difficult for any HCVP participant, the Complaint does not contain any allegations as to why

this situation was difficult for Plaintiff in particular due to her disability. Cf. Huynh v. Sanchez,

No. 5:14-cv-02367 LHK, 2014 WL 4364846, at*10 (N.D. Cal. Sept. 2, 2014) (denying motion to

dismiss Rehabilitation Act claim where plaintiff alleged that PHA’s denial of request to upgrade

two-bedroom voucher forced plaintiff’s family to “either give up the right to sleep with two or

fewer people in a bedroom or lose access to the living room as a common space” and that if plaintiff

“did not have a disability the family would not be forced to choose between these two options”).

Without any such allegations, the Complaint does no more than state that Plaintiff was a member

of a protected class who suffered an adverse action from Defendants, which is simply not enough

to support a Rehabilitation Act or ADA claim. See Kelly v. Drexel Univ., 94 F.3d, 102, 109 (3d

Cir. 1996) (finding that plaintiffs cannot “establish a prima facie discrimination case merely by

demonstrating some adverse action against the individual and that the employer was aware that

the employee’s characteristic placed him or her in the [protected] group”); see also Am. Council

of the Blind v. Paulson, 525 F.3d 1256, 1268 (D.C. Cir. 2008) (noting that the Rehabilitation Act

is not a vehicle for “a challenge to the scope of a non-discriminatory program”).

       Further, to the extent that Plaintiff is attempting to assert that Defendants should have

provided more assistance to her in her search for a suitable unit, her claims also fail. To comply




                                                 7
with the Rehabilitation and the ADA, PHAs must ensure that qualified persons with disabilities

“be provided with meaningful access” to the HCVP. Alexander v. Choate, 469 U.S. 287, 301

(1985). Courts that have considered the issue have consistently found that this mandate does not

require PHAs to offer “individualized housing search assistance” to HCVP participants with

disabilities. Liberty Resources, Inc., at 569; see also Louis, 152 F. Supp. 3d at 153 (dismissing

Title II claim “based on allegations that [a PHA] failed to assist [plaintiffs] in obtaining housing

in a meaningful way and merely provided them with Section 8 vouchers”); Taylor v. Housing Auth.

of New Haven, 267 F.R.D. 36, 57 (D. Conn. 2010) (finding that the benefit of the HCVP “does not

include help finding housing, the provision of housing, or a guarantee that a participant will find

suitable housing”), aff’d sub nom. Taylor ex rel. Wazyluk v. Housing Auth. of City of New Haven,

645 F.3d 152 (2d Cir. 2011).

       The Louis court did entertain the notion that HUD regulations could require PHAs to

provide “certain forms of assistance in locating accessible housing to have an equal opportunity to

utilize their vouchers.” 152 F. Supp. 3d at 154 (citing 24 C.F.R. § 8.28 and 24 C.F.R. § 100.204).2



2
  Plaintiff also attempts to directly challenge Defendants’ conduct as a violation of some of these
regulations, in particular 24 C.F.R. §§ 100.201–05. Section 100.201 provides definitions; Section
100.201a incorporates certain standards by reference; Section 100.202 provides general
prohibitions against discrimination in the sale or rental of dwellings to any person due to
disability; Section 100.203 requires that people with disabilities be allowed to make reasonable
modifications to their dwellings, at their own expense; Section 100.204 requires PHAs to make
reasonable accommodations to allow individuals with disabilities “equal opportunity to use and
enjoy a dwelling unit;” and Section 100.205 mandates that certain multifamily dwellings have at
least one accessible entrance.

Only Sections 100.202 and 100.204 seem even possibly relevant based on the facts that Plaintiff
has alleged. The Second Circuit has directly held that Section 100.204 does not create
enforceable private rights. Taylor ex rel. Wayzyluk, 152 F.3d at 153–54. Third Circuit precedent
indicates that it would find that neither Section 100.202 or Section 100.204 create any privately
enforceable rights. See Three Rivers Ctr. for Indep. Living v. Housing Auth. of City of Pittsburgh,
283 F.3d 412, 429–31 (3d Cir. 2004) (concluding that HUD regulations implementing Section
504 of the Rehabilitation Act do not create privately enforceable rights). However, even if these


                                                 8
Although the court held the door open to such a claim, it nevertheless dismissed the plaintiffs’

complaint because they failed to allege that they had any concrete issues in locating suitable

housing due to their disabilities. Id. at 155. Similarly, Plaintiff does not allege that she had any

difficulty in finding adequate housing due to her disability. As such, these claims are dismissed,

without prejudice.

       Plaintiff’s Complaint also discusses the GCHA’s failure to relocate her family in the wake

of domestic violence and the GHCA’s termination of her voucher. As stated above, Plaintiff does

not sufficiently allege that these actions harmed her on the basis of her disability to state a claim

under the Rehabilitation Act and the ADA. Although Plaintiff asserts that these actions denied her

a reasonable accommodation in violation of the ADA, she does not specify what that reasonable

accommodation would be. As such, she has at best merely recited the formal elements of an ADA

claim, which is inadequate under Federal Rule of Civil Procedure 8(a). See McNeil v. United

States, 508 U.S. 106, 113 (1993) (holding that pro se litigants are “not excused from conforming

to the standard rules of civil procedure”). Therefore, all of Plaintiff’s Rehabilitation Act and ADA

claims are dismissed, without prejudice.

       B. FHA—Disability Discrimination and Sex Discrimination

       Plaintiff alleges that Defendants violated the FHA by discriminating against her both on

the basis of her disability and on the basis of her sex. The Court finds that her disability

discrimination theory is unavailing, but that it would not be appropriate to dismiss her sex

discrimination claim at this time.




regulations did create privately enforceable rights, Plaintiff’s claims would still fail for the same
reason her Rehabilitation Act and ADA claims fail: she has not adequately alleged
discrimination on the basis of her disability. As such, these claims must be dismissed, without
prejudice.


                                                  9
                1. Disability Discrimination

        Under the FHA, it is illegal “[t]o discriminate against any person in the terms, conditions,

or privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection

with such dwelling, because of a handicap of that person.” 42 U.S.C. § 3604(f)(2). One Third

Circuit precedent suggests that a PHA cannot be sued under the FHA for its role in administering

the HCVP. See Growth Horizons, Inc. v. Delaware Cty., Pa., 983 F.2d 1277, 1283 (3d Cir. 1993)

(noting that “[n]othing in the text or legislative history of §3604(f)(1) suggests to us that Congress

intended to regulate . . . the decision-making of public agencies which sponsor housing for the

handicapped”). However, Growth Horizons only addressed Section 3604(f)(1), concerning the sale

or rental of a dwelling, while this case involves Section 3604(f)(2), concerning the “terms,

conditions, or privileges of sale or rental of any dwelling.” As such, Growth Horizons does not

control. See Huynh, 2014 WL 4364846, at *5 (finding no reason “why administration of housing

vouchers cannot qualify as ‘provision of services . . . in connection with” a dwelling. Further,

PHAs administering the HCVP are required to comply with the FHA under HUD regulations. See

24 C.F.R. § 982.53(a). As such, the Court will not dismiss Plaintiff’s FHA claims merely because

Defendants are only involved in the administration of her HCVP voucher.

        Similar to the Rehabilitation Act and the ADA, plaintiffs pursuing remedies under the FHA

for disability discrimination may bring: (1) intentional discrimination claims; (2) disparate impact

claims; or (3) reasonable accommodation claims. Comm. Servs., Inc. v. Wind Gap Mun. Auth., 421

F.3d 170, 176 (3d Cir. 2005).3 An intentional discrimination claim requires an allegation that

“some discriminatory purpose was a motivating factor behind the challenged action.” Id. at 177



3
 Plaintiff’s complaint does not suggest that she seeks to bring a disparate impact claim because
she “alleges facts specific only to her situation.” Spieth v. Bucks Cty. Housing Auth., 594 F.
Supp. 2d 584, 593 (E.D. Pa. 2009) (dismissing FHA claims).


                                                   10
(internal quotation omitted). Alternatively, a reasonable accommodation claim requires the

plaintiff to “establish a nexus between the accommodations that he or she is requesting and their

necessity for providing handicapped individuals an ‘equal opportunity’ to use and enjoy housing.”

Lapid-Laurel, L.L.C. v. Zoning Bd. Of Adjustment of Twp. Of Scotch Plains, 284 F.3d 442, 459

(3d Cir. 2002).

       As such, Plaintiff’s FHA claim fails for the same reasons that her Rehabilitation Act and

ADA claims fail. Plaintiff has not alleged that the GHCA was motivated to act against her because

of her disability, or that Defendants’ actions had a discriminatory impact. Further, Plaintiff has not

identified a reasonable accommodation she requested from Defendants that would be necessary

for her to enjoy her residence due to her disability. Her request for a three-bedroom voucher was

not to accommodate her disability, but to provide a bedroom for her son. Similarly, her request for

relocation was allegedly necessary due to domestic violence incidents against her, not due to her

disability. As such, Plaintiff’s FHA claim is dismissed without prejudice.

                  2. Sex Discrimination

       Although Plaintiff does not directly make a sex discrimination claim, the Court construes

Plaintiff’s claims under the Violence Against Women Act (“VAWA”) as being claims for

intentional sex discrimination under the FHA. The FHA prohibits discrimination “against any

person in the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of

services or facilities in connection therewith, because of . . . sex.” 42 U.S.C. § 3604(b). As

mentioned above, an intentional discrimination claim under the FHA requires the plaintiff to

establish that the defendant acted with a discriminatory purpose. The plaintiff need not show

“malicious or invidious” intent, but only that “a protected characteristic played a role in the




                                                 11
defendant’s decision to treat her differently.” Wind Gap, 421 F.3d at 177 (internal quotation

omitted).

        VAWA partially amended 42 U.S.C. § 1437f(o) to provide additional protections for

victims of domestic violence. In particular, PHAs may not deny HCVP assistance due that fact the

participant “is or has been a victim of domestic violence, dating violence, or stalking.” 42 U.S.C.

§ 1437f(o)(6)(B). Further, although PHAs generally may not issue vouchers to participants to

move to another jurisdiction if they moved out of their unit in violation of their lease,

         a family may receive a voucher from a public housing agency and move to another
        jurisdiction . . . if the family . . . has moved out of the assisted dwelling unit in order
        to protect the health and safety of an individual who is or has been the victim of
        domestic violence, dating violence, or stalking who reasonably believed he or she
        was imminently threatened by harm from further violence if he or she remained in
        the assisted dwelling unit.

42 U.S.C. § 1437f(r)(5).

        HUD has further implemented VAWA’s protections by regulation. In pertinent part, this

regulation provides that PHAs may not terminate participants from the HCVP as a result of being

the victim of domestic violence. 24 C.F.R. § 5.2005(b)(1). Additionally, PHAs are required to

adopt emergency transfer plans to allow HCVP participants to switch units and continue to receive

rental assistance if the participant “reasonably believes there is a threat of imminent harm from

further violence if the tenant remains within the same dwelling unit.” 24 C.F.R. § 5.2005(e); 24

C.F.R. § 982.53 (“[T]he PHA is the covered housing provider responsible for complying with the

emergency transfer plan provisions at 24 C.F.R. § 5.2005(e).”). Finally, HUD regulations

specifically state that participants “may move to a new unit with continued tenant-based assistance:

. . . [when the participant] is or has been the victim of domestic violence . . . and the move is needed

to protect the health or safety of the family or family member.” 24 C.R.F. § 982.354.




                                                    12
       The Court understands Plaintiff’s Complaint to allege that Plaintiff attempted to relocate

her family after Plaintiff suffered domestic violence, that Defendants did not assist with this

transfer, and that subsequently Defendants terminated Plaintiff’s HCVP voucher due to her

suffering domestic violence. Consequently, Plaintiff adequately alleges that Defendants violated

42 U.S.C. § 1437f(o)(6)(B) and 24 C.R.F. § 982.354.

       This Court is not aware of any cases establishing that Section 1437f(o)(6)(B) or 24 C.F.R.

§ 982.54 give rise to any privately enforceable rights. In fact, Third Circuit precedent suggests the

opposite. Chavis v. Bush, 305 F. App’x 11, 12 (3d Cir. 2008) (finding that Section 1437f “does not

provide for a private right of action except for recovery of rent and utility allowances”); see also

Louis, 152 F. Supp. 3d at 157 n.12 (finding that 24 C.F.R. § 982.54 does not give rise to any

enforceable rights).4

       However, several courts have found that a failure to comply with VAWA can permit an

inference that a defendant acted with the intent to discriminate on the basis of sex in violation of

the FHA. See Dickinson v. Zanesville Metro. Housing Auth., 975 F. Supp. 2d 863, 872 (S.D. Ohio

2013) (finding allegations that Defendant did not investigate plaintiff’s complaints of domestic

violence, in violation of VAWA, were sufficient to allow sex discrimination claim to proceed on

motion to dismiss); Meister v. Kansas City, No. 09-2544-EFM, 2011 WL 765887, at *6 (D. Kan.

Feb. 25, 2011) (denying summary judgment on FHA claim against PHA for termination of HCVP

benefits because “evidence that defendant knew that domestic violence caused damage to

plaintiff’s housing unit would help support a claim that she was evicted under circumstances giving

rise to an inference of sex discrimination”); see also Wilson v. Guardian Mgmt., LLC, 383 F. Supp.



4
 The Court does not decide that VAWA does not confer privately enforceable rights. Rather,
given that Plaintiff’s claims survive Section 1915(e)(2) screening regardless of whether there are
privately enforceable rights under VAWA, the Court finds it unnecessary to decide this issue.


                                                 13
3d 1105, 1110 (D. Or. 2019) (finding that “summary judgment against [p]laintiff’s housing

discrimination claims is not warranted simply because those claims are based on her status as a

domestic violence victim”); Bouley v. Young-Sabourin, 394 F. Supp. 2d 675, 678 (D. Vt. 2005)

(finding that allegation landlord attempted to evict plaintiff seventy two hours after domestic

violence incident was sufficient to make out a prima facie case of sex discrimination). An earlier

case in the District of New Jersey dismissed the FHA claims of a domestic violence victim because

it concluded that “being a domestic violence victim on public assistance is not a protected class

under FHA.” Delgado v. Morris Cty. Housing Auth., No. 18-15092 (ES) (MAH), 2018 WL

5962478, at *5 (D.N.J. Nov. 13, 2018). But this opinion did not consider whether evidence that

the defendant was aware the plaintiff was a victim of domestic violence could give rise to an

inference of sex discrimination, and as such, this Court does not find Delgado persuasive.

       Given that Plaintiff has alleged that Defendants violated her VAWA rights, the Court’s

obligation to construe Plaintiff’s claims liberally, and the procedural posture of this case on a

Section 1915(e)(2) screening, the Court concludes that it would be inappropriate to dismiss

Plaintiff’s claims of intentional sex discrimination in violation of the FHA at this time.

       C. Title VI

       Title VI provides that “[n]o person in the United States shall, on the ground of race, color,

or national origin, be excluded from participation in, be denied the benefits of, or be subjected to

discrimination under any program or activity receiving Federal financial assistance.” 42 U.S.C. §

2000d. Plaintiff’s Complaint invokes Title VI as a cause of action, but does not indicate what

precise theory of recovery she is pursuing. However, because Plaintiff is requesting compensatory

damages, the Court will assume that she is pursuing a theory of intentional discrimination. See




                                                 14
S.H. ex rel. Durrell, 729 F.3d at 261 (explaining that compensatory damages are only available

under Title VI where plaintiffs show intentional discrimination).

       To prevail on a Title VI claim, the plaintiff must show “(1) that there is racial or national

origin discrimination; and (2) the entity engaging in the discrimination is receiving federal

financial assistance.” Barker v. Our Lady of Mount Carmel Sch., No. 12-4308 (MCA), 2016 WL

4571388, at *10 (D.N.J. Sept. 1, 2016) (internal quotation omitted). In this case, Plaintiff has not

in any way alleged that there was racial or national origin discrimination. Plaintiff has not pled her

own race, color, or national origin, and nothing in the complaint suggests that any of Defendants’

actions were motivated by Plaintiff’s race, color, or national origin. As such, this claim must be

dismissed without prejudice.

       D. FHIPAA, 41 U.S.C. § 6503, and 18 U.S.C. § 1341

       Plaintiff identifies HIPAA as a cause of action, but “there is no federal private right of

action under HIPAA.” Vines v. Columbus House, No. 13-3923 (FLW), 2017 WL 2539409, at *12

n.11 (D.N.J. June 12, 2017) (internal quotation omitted); Dodd v. Jones, 623 F.3d 563, 569 (8th

Cir. 2010). When pro se litigants allege HIPAA violations, courts sometimes construe their claims

as being for violations of the Fourteenth Amendment right to privacy. See Vines, 2017 WL

2539409, at *12–13 (treating alleged HIPAA violation as violation of “Fourteenth Amendment

right to privacy in medical information”). However, Plaintiff’s Complaint does not allege

Defendants mishandled her medical information, and therefore does not appear to implicate this

right. Consequently, this claim is dismissed without prejudice.

       Plaintiff also pleads 41 U.S.C. § 6503 as a cause of action. Section 6503 applies in cases

of a breach of “contract made by an agency of the United States for the manufacture or furnishing

of materials, supplies, articles, or equipment, in an amount exceeding $10,000.” 41 U.S.C. § 6502.




                                                 15
Further, Section 6503 mainly provides for damages owed to the federal government in the event a

contractor breaches a contract with a federal agency. As such, this statute is wholly inapplicable

to Plaintiff, and this claim is dismissed with prejudice.

       Finally, Plaintiff alleges violations of the federal mail fraud statute, 18 U.S.C. §1341.

However, the mail fraud statute does not provide a private right of action. Robinson v. Section 23,

Property Owner’s Ass’n, Inc., No. 19-1081, 2019 WL 4673954, at *3 (3d Cir. 2019) (“We agree

with the Fifth and Sixth Circuits and hold that Congress did not intend to create a private right of

action in enacting either the mail or wire fraud statutes.” (quoting Wisdom v. First Midwest Bank

of Poplar Bluff, 167 F.3d 402, 408 (8th Cir. 1999)). As such, this claim is dismissed with

prejudice.5

V.     CONCLUSION

       For the foregoing reasons, Plaintiffs’ Complaint is DISMISSED IN PART pursuant to 28

U.S.C. § 1915(e)(2)(B). An Order follows.



Dated: 10/25/2019                                            s/ Robert B. Kugler
                                                             ROBERT B. KUGLER
                                                             United States District Judge




5
  Parts of Plaintiff’s Complaint assert that Defendants defrauded her when they downgraded her
HCVP voucher. Compl. at 3. As such, the Court believes that Plaintiff may be attempting to
make out a claim for state law fraud. However, under Federal Rule of Civil Procedure 9(b),
plaintiffs must plead claims of fraud with particularity. In New Jersey, the elements of common
law fraud are “(1) a material misrepresentation of a presently existing or past fact; (2) knowledge
or belief by the defendant of its falsity; (3) an intention that the other person rely on it; (4)
reasonable reliance thereon by the other person; and (5) resulting damages.” Allstate N.J. Ins.
Co. v. Lajara, 117 A.3d 1221, 1231 (N.J. 2015). At a minimum, Plaintiff has not identified
which claim made by Defendants was a material misrepresentation, meaning that she has failed
to meet the pleading standard of Rule 9(b). As such, Plaintiff’s common law fraud claim is also
dismissed without prejudice.


                                                 16
